Citation Nr: 1512863	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  14-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma with chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a rating in excess of 60 percent for coronary artery disease status post coronary artery bypass graft associated with herbicide exposure.  

3.  Entitlement to a rating in excess of 10 percent for seborrheic dermatitis.

4.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

5.  Entitlement to a rating in excess of 10 percent for hiatal hernia.

6.  Entitlement to service connection for bronchitis, claimed as secondary to asthma.

7.  Entitlement to service connection for pneumonia, claimed as secondary to asthma.

8.  Entitlement to service connection for hyperlipidemia.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for status post cholecystectomy (also claimed as gallbladder disability).

11.  Entitlement to service connection for a gastrointestinal disability other than hiatal hernia with gastroesophageal reflux and epigastric pain, claimed as gastroenteritis and chronic epigastric distress.

12.  Entitlement to service connection for a left knee disability (claimed as chronic knee pain).

13.  Entitlement to service connection for allergic broncho-pulmonary aspergillosis.

14.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic conjunctivitis.

15.  Whether new and material evidence has been submitted to reopen a claim for service connection for presbyopia (loss of visual acuity).

16.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder disability (claimed as right shoulder pain).

17.  Whether new and material evidence has been submitted to reopen a claim for service connection for hay fever (allergic rhinitis).

18.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic sinusitis.

19.  Whether new and material evidence has been submitted to reopen a claim for service connection for degenerative spine disease (also claimed as upper and lower back pain).

20.  Whether the May 1976 rating decision that denied service connection for varicose veins should be revised on the basis of clear and unmistakable error (CUE).

21.  Whether the May 1976 rating decision that denied service connection for plantar warts should be revised on the basis of clear and unmistakable error (CUE).

22.  Whether the May 1976 rating decision that granted service connection for asthma and assigned a 10 percent rating for asthma should be revised on the basis of clear and unmistakable error (CUE).

23.  Whether the May 1976 rating decision that denied service connection for hay fever (also claimed as allergic rhinitis) should be revised on the basis of clear and unmistakable error (CUE).

24.  Whether the May 1976 rating decision that denied service connection for sinusitis should be revised on the basis of clear and unmistakable error (CUE).

25.  Whether the May 1976 rating decision that denied service connection for degenerative joint disease of the lumbar spine should be revised on the basis of clear and unmistakable error (CUE).

26.  Whether the May 1976 rating decision that denied service connection for a right shoulder disability should be revised on the basis of clear and unmistakable error (CUE).

27.  Whether the May 1976 rating decision that denied service connection for conjunctivitis should be revised on the basis of clear and unmistakable error (CUE).

28.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Virginia Department of VA Services


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1945 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010, September 2010, December 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  To the extent that the Veteran has raised CUE in regard to adjudicated issues in the March 2010 and September 2010 rating decisions, such allegations are moot in view of the Veteran's timely appeal of these decisions.  That is, these issues are already before the Board for appellate review and are not subject to the rules regarding finality of prior decisions.  

In May 1976, the RO denied claims of entitlement to service connection for hay fever (allergic rhinitis), chronic sinusitis, degenerative spine disease, a right shoulder disability, conjunctivitis, and presbyopia (loss of visual acuity).  The Veteran did not appeal these decisions and they are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2014).  Consequently, as the title page of this decision reflects, his subsequent claim for service connection for these disabilities filed in November 2008 is deemed to be an application to reopen such claims.  38 U.S.C.A. §§ 5108, 7105 (West 2014).  This is regardless of any action by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).  

In January 2015, the Board received correspondence from the Veteran's son asserting that the Veteran's November 2008 claim of entitlement to service connection for colon polyps secondary to dysentery and hypothyroidism had not been addressed in the statement and supplemental statements of the case and are still pending.  In fact, the issue of entitlement to service connection for colon polyps secondary to dysentery has been certified for appeal.  See Certification of Appeals (VA 8) dated in March 2015.  In this regard, the record shows that the RO denied the claim of entitlement to service connection for hypothyroidism in March 2010, and the claim of entitlement to service connection for colon polyps secondary to dysentery in September 2010.  However, the Veteran did not include these issues in the notice of disagreement that he filed in December 2010.  Consequently, these issues have not been perfected for appellate review and are not presently before the Board at this time.  38 C.F.R. §§ 20.200, 20.201.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The application to reopen claims of entitlement to service connection for disabilities as listed on the title page of this decision, along with issues of CUE in a May 1976 rating decision addressing the same disabilities, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  Also being remanded at this time is the issue of entitlement to service connection for a left knee disability, increased rating claims for asthma with COPD, bilateral hearing loss disability and coronary artery disease status post coronary artery bypass graft, and entitlement to a TDIU.  



FINDINGS OF FACT

1.  From November 27, 2008, seborrheic dermatitis affected greater than five percent but less than 20 percent of exposed areas, with no indication of treatment with systemic therapy.

2.  From November 2008, the Veteran's hiatal hernia with esophageal reflux and epigastric pain has been manifested by persistently recurrent epigastric distress with dysphagia, heartburn, arm pain, nausea, vomiting and digestive pain, productive of considerable impairment of health.

3.  Bronchitis is not a separate and distinct ratable disability apart from the Veteran's already service-connected COPD.

4.  The Veteran is not shown to have chronic pneumonia at any point during the pendency of this appeal.

5.  Hyperlipidemia is a laboratory finding and is not considered a disability for VA purposes.

6.  The Veteran's hypertension is not attributable to service or to a service connected disease or injury.

7.  The Veteran did not manifest complaints or findings of a gallbladder disability during service of for many years thereafter, nor is his status post cholecystectomy otherwise related to service. 

8.  The Veteran does not have a gastrointestinal disability other than hiatal hernia with esophageal reflux and epigastric pain attributable to service.

9.  The probative evidence of record does not support a finding of allergic broncho-pulmonary aspergillosis.

10.  The May 1976 rating decision denying entitlement to service connection for plantar warts did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.

11.  The May 1976 rating decision denying entitlement to service connection for varicose veins did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.

12.  The May 1976 rating decision denying entitlement to a rating in excess of 10 percent for asthma did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for seborrheic dermatitis, throughout the duration of this appeal, from November 27, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

2.  The criteria for a rating of 30 percent for hiatal hernia with esophageal reflux and epigastric pain, throughout the duration of this appeal, from November 27, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

3.  The purported issue of entitlement to service connection for bronchitis, claimed as secondary to asthma, being without legal merit, is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.97 (2014).

4.  Chronic pneumonia claimed as secondary to asthma, was not incurred in or aggravated by service and is not proximately related to or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  Hyperlipidemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service, nor is such disability proximately related to or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

7.  A gallbladder disability, claimed as status post cholecystectomy, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

8.  A gastrointestinal disability other than hiatal hernia with esophageal reflux and epigastric pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

9.  Allergic broncho-pulmonary asperigillosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

10.  The RO's May 1976 decision denying entitlement to service connection for plantar warts was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.105 (2014).

11.  The RO's May 1976 decision denying entitlement to service connection for varicose veins was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.105 (2014).

12.  The RO's May 1976 decision denying a rating in excess of 10 percent for asthma was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Here, with respect to the issues decided below, the appellant was provided all required VCAA notice in a January 2009 letter, prior to the initial adjudication of the claims.

The Board also finds that all necessary assistance has been provided to the appellant regarding the claims decided below.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate the claims, including obtaining pertinent medical records identified by the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing which he declined. 

In terms of affording the appellant VA examinations, the record shows that he did report to some scheduled VA examinations.  However, he did not report to the most recently scheduled VA general examination in August 2010.  In this regard, he asserted in writing in December 2014 that he was not in town at the time he was sent notice of the scheduled examination and did not return until after the examination was to take place.  He requested that he be afforded a new examination.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, in regard to the issues being decided herein, while the appellant did not undergo a VA examination for each and every disability on appeal, for the reasons explained below, the requirements for affording him an examination for each such disability have not been met.  See McLendon, supra.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims being decided herein and that adjudication of such claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

A.  Increased Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.1. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disabilities being evaluated did not significantly change during the appeal period and a uniform evaluation is warranted.

1.  Rating in Excess of 10 Percent for Seborrheic Dermatitis

The Veteran's seborrheic dermatitis has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7806, which provides the rating criteria for dermatitis or eczema.  Under this code, a 10 percent rating will be assigned where at least five percent, but less than 20 percent of the entire body or at least five percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

The maximum 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

At a VA examination in September 2009, the Veteran reported having had seborrheic dermatitis on his face, hands, neck and legs.  Due to his skin condition, he said he experiences exudation on his nose, ears, eyes, itchiness on his nose and ears, and crusting on his nose and ears.  He was noted to have no ulcer formation or shedding.  The described symptoms were noted to occur intermittently, as often as bi-weekly, with each occurrence lasting until treated.  Treatment was noted to consist of using a topical steroid, Hydrocortisone, once a day, for the past 60 years.  The number of attacks within the past year was estimated at 96.  The Veteran's ability to perform daily functions during flare-ups was noted to be possible although irritating.  Findings revealed seborrheic dermatitis located on the chest wall with the following characteristics:  ulceration, exfoliation, crusting, disfigurement, induration of more than six square inches, inflexibility of more than six square inches, hyperpigmentation of more than six square inches and abnormal texture of more than six square inches.  There was no tissue loss, hypopigmentation and limitation of motion.  The examiner assessed skin lesion coverage of the exposed area to be 7%, and skin lesion coverage relative to the whole body to be 5%.  The skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.

In view of the pertinent findings above, the Board finds that a disability rating higher than 10 percent is not warranted as there is no evidence of record to suggest that the Veteran's seborrheic dermatitis has ever encompassed an area of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or that systemic therapy was utilized for a total duration of six weeks or more during the past 12-month period.  In terms of treatment, as noted, the Veteran has been treating this disability by applying topical Hydrocortisone once a day for the past 60 years.  

Accordingly, the Board finds that the Veteran's seborrheic dermatitis warrants the currently assigned 10 percent disability rating for the appeal period beginning November 27, 2008.  There is no period of time where an additional staged rating is warranted.  See Hart, supra. 

The Board has considered the Veteran's statements as to the extent of his current symptoms and he is certainly competent to report his observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective evidence laid out above is the most persuasive and reliable evidence with respect to the specific rating criteria at issue.

Finally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected seborrheic dermatitis.  The evidence shows that the relative manifestations and the effects of the disabilities have been fully considered and are fully contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

2.  Rating in Excess of 10 percent for Hiatal Hernia Disability 

The Veteran's hiatal hernia with esophageal reflux and gastrointestinal pain is appropriately rated under Diagnostic Code 7346.  Under this code, hiatal hernia is assigned a 30 percent rating when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating contemplates pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A minimum 10 percent rating is warranted where the evidence demonstrates the presence of two or more of the symptoms identified in the criteria for the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Findings at a QTC examination in September 2009 reveal that the condition affects the Veteran's general body health by frequent digestive problems mostly at night requiring caution in eating both in quantity and type.  Findings also reveal that the Veteran lost 10 pounds over the past two years.  He reported dysphagia, heartburn, epigastric pain, arm pain, nausea and vomiting and digestive pain.  He was not found to have scapular pain, hematemesis, passing of black-tarry stools or reflux and regurgitation of stomach contents.  The symptoms described were noted to occur intermittently, as often as 2 times week, with each occurrence lasting 30 minutes.  The number of attacks within the past year totaled 48.  The Veteran's ability to perform daily functions during flare-ups was noted to be possible though irritating.  The Veteran reported not receiving any treatment for this condition.  He also denied ever being hospitalized or having any surgery for this condition.  He reported that his overall functional impairment was an inability to fully function due to fatigue.

The examiner remarked that there was no change in the established diagnosis of hiatal hernia with esophageal reflux.  He reported that the Veteran's condition was active at that time with subjective factors that included claimant history of difficulty swallowing, arm pain, pain above the stomach, heartburn and nausea with vomiting.  The objective factors were recorded as "claimant history".  The examiner noted that this condition did not cause significant anemia and there were no findings of malnutrition.

There are no treatment records associated with this disability in light of the Veteran's report at the September 2009 QTC examination that he is not receiving treatment for the disability.  That notwithstanding, the findings from the September 2009 QTC examination are sufficient to warrant an increased rating to 30 percent.  These findings as noted show that the condition is active with recurrent symptoms (approximately two times a week lasting for 30 minutes) which include heartburn, epigastric distress, dysphagia, arm pain and stomach pain with nausea and vomiting.  As a lay person, the Veteran is competent to report his symptoms and the Board has no reason to doubt the credibility of his reported symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Thus, the Board finds that the persistence, frequency and severity of his exacerbations suggest a more severe disability picture.  As such, the Board resolves the benefit of the doubt in the Veteran's favor and finds that symptoms of his hiatal hernia with esophageal reflux and epigastric pain more nearly approximate the criteria for a 30 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346, since the inception of the claim.  See Fenderson v. West, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet.App. 505 (2007).  

While consideration was also given to a 60 percent rating, especially in light of the Veteran's report of vomiting and 10 pound weight loss over a two year period, the Board does not find that his overall disability picture warrants such a rating.  In this regard, the September 2009 VA examiner reported that the Veteran did not have hematemesis or anemia, and in terms of his ability to perform daily functions during flare-ups, the examiner noted that this was possible although irritating.  Accordingly, the Board does not find that this disability picture more nearly approximates the criteria for a 60 percent rating requiring severe impairment of health.  Thus, a rating higher than 30 percent under Diagnostic Code 7346 is not warranted, to include under any other potentially applicable diagnostic codes for this disability.

Finally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected hiatal hernia with esophageal reflux and epigastric pain.  The evidence shows that the relative manifestations and the effects of the disabilities have been fully considered and are fully contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

B.  Service Connection Claims

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not show, that the disabilities for which he claims entitlement to service connection for are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See Fed. Reg. 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310). The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation. 

As the Veteran's claim for service connection for the present disabilities was filed in November 2008, the current version of 38 C.F.R. § 3.310 as outlined above is for consideration.  See 38 C.F.R. § 3.310 (2014).  With that said, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

Regardless of the theory under which service connection is claimed or analyzed, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

1.  Chronic Bronchitis and Pneumonia

At the outset, the Board notes that in November 2008 the Veteran filed claims for service connection for chronic pneumonia and for chronic bronchitis claimed as secondary to his service connected asthma.  Thereafter, in August 2014, the RO granted service connection for "COPD (claimed as chronic pneumonia and bronchitis)" as secondary to asthma.  Following this decision, in December 2014, the Veteran indicated his intent to continue his appeal of the claims for service connection for chronic pneumonia and chronic bronchitis as secondary to his service connected asthma and COPD.  

With respect to the claim for service connection for chronic bronchitis, as secondary to asthma and COPD, VA categorizes both COPD and bronchitis as diseases of the trachea and bronchi under VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  Accordingly, they are not subject to separate ratings without violating the rule against pyramiding.  38 C.F.R. § 4.14 (precludes the evaluation of the "same disability" or the "same manifestation" under various diagnoses).  

The Board therefore concludes that the award of service connection for COPD encompasses all the diagnoses, symptoms, and impairment claimed for service connection for both COPD and bronchitis.  See 38 C.F.R. § 4.97.  For this reason, there remains no question of law or fact for the Board to decide on the issue of entitlement to service connection for chronic bronchitis, claimed as secondary to asthma and COPD.  See 38 U.S.C.A. § 7104 (charging that the Board's jurisdiction is to decide actual "questions" of law or fact in a case).  The issue is therefore dismissed.

As far as the claim for service connection for chronic pneumonia, as secondary to asthma and COPD, this claimed disability could be subject to a rating separate distinct from COPD and the Board will thus proceed with deciding this issue.  In this regard, the Veteran's service treatment records show that he was treated for an episode of pneumonia in February 1987.  More specifically, there is a February 1987 record noting that he had had pneumonia for two weeks, an April 1987 record noting that he had had pneumonia for two months, and a May 1987 record noting a history of an episode of myoplasma pneumonia in February 1987 with no symptoms at present.  His September 1974 retirement physical examination report shows a normal clinical evaluation of the lungs and chest and a negative chest x-ray.

Postservice records do not show that the Veteran was treated for pneumonia nor do they note a history of chronic pneumonia.  These records include VA examination reports in February 1976 and September 2009, both of which addressed the Veteran's respiratory symptoms.  Thus, contrary to the Veteran's written contention in December 2014 that "the evidence of record shows that I suffer from chronic pneumonia...", the Board does not find this to be the case.  

As a lay person, the Veteran is competent to testify to his respiratory symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  However, whether or not the Veteran's respiratory symptoms constitute a specific diagnosis is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has diagnosed the Veteran as having chronic pneumonia.  

In terms of not affording the Veteran a VA examination is regard to this claimed disability, as noted in the VCAA discussion above, certain factors much be met prior to scheduling a VA examination.  These factors include competent evidence of a current disability or persistent or recurrent symptoms of a disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There simply is no competent evidence of chronic pneumonia on file and thus no duty to afford the Veteran a VA examination prior to deciding this issue.

Thus, inasmuch as the essential elements of the claim for service connection for chronic pneumonia, claimed secondary to asthma and COPD, has not been established, i.e., (1) competent evidence of a claimed disability, the weight of evidence is against the claim on this basis and the claim must be denied.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

2.  Hyperlipidemia

The Veteran contends that he has had hyperlipidemia since service with an onset date of July 1960.  See Veterans Application for Compensation or Pension (VA 21-526) filed in November 2008.  Treatment records dating back to the 1990s show that he was assessed as having hyperlipidemia.

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439 (1995).  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  While hyperlipidemia may ultimately be a factor in a claimant developing a chronic disease or disability, hyperlipidemia in itself is only a laboratory test result and does not constitute a disability for which service connection benefits may be granted.  See id.; see also Schedule for Rating Disabilities:  Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (observing that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities"); Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom, without an established underlying malady or condition, does not constitute a disability for VA compensation purposes).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").

The Court of Appeals for Veterans Claims (Court) has held that where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant the Veteran's appeal, the claim for service connection for hyperlipidemia must be denied.

3.  Hypertension

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code 7101.

The Veteran's service treatment records do not show any complaints or treatment for hypertension.  These records show that he had normal chest x-rays at numerous annual examinations and contain blood pressure readings that reflect systolic readings of 124 or less and diastolic readings of 82 or less.  

Postservice medical records include a June 1992 private record from St. Mary Plains Hospital diagnosing the Veteran as having borderline hypertension.  There is also a March 2010 VA cardiovascular examination report noting that he was diagnosed as having hypertension in 1993.   

In light of the above, the probative evidence shows that the Veteran was diagnosed as having hypertension many years after service.  Accordingly, service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  Moreover, as hypertension has not been shown within one year of service, service connection under the provisions of 38 C.F.R. §§ 3.307, 3.309 has likewise not been established. 

Also, service connection under the provisions of 38 C.F.R. § 3.303(b) for chronic hypertension in service or continuity of symptomatology after service is not shown by the evidence.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Rather, hypertension was not noted during service or within one year and he did not have characteristic manifestations sufficient to identify the disease process.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to 3.303(d), there is no evidence, including statements by the Veteran, that relate his hypertension to service. 

The Veteran contends that his hypertension is secondary to hyperlipidemia.  38 C.F.R. § 3.310.  However, this theory of service connection must fail for the simple reason explained above that hyperlipidemia is not a service-connected disease or injury.  

In terms of not affording the Veteran a VA examination is regard to this claimed disability, as noted in the VCAA discussion above, certain factors much be met prior to scheduling a VA examination.  These factors include an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There simply is no competent evidence of this disability in service or showing a nexus to service or a service connected disability and thus no duty to afford the Veteran a VA examination prior to deciding this issue.

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim for service connection for hypertension.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

4.  Status Post Cholecystectomy (Claimed as a Gallbladder Disability)

The Veteran's service treatment records do not show complaints or treatment related to his gallbladder.  The first indication of a gallbladder problem is found in private hospital records dated in December 1994.  These records show that the Veteran had had cholelithiasis for over a year and was undergoing laparoscopic cholecystectomy.  They also show that the surgery had been delayed due to triple coronary artery bypass surgery that the Veteran had undergone in February 1993.

In light of the probative evidence showing that the Veteran was diagnosed as having cholelithiasis and underwent a cholecystectomy many years after service, service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  Here, gallbladder stones were not noted during service or within one year of separation.  Furthermore, he did not have characteristic manifestations sufficient to identify the disease during that time period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Also, as to 3.303(d), there is no evidence, including statements by the Veteran, that relate this claimed disability service.  

Regarding the Veteran's assertion that his cholelithiasis and status post cholecystectomy are secondary to his hyperlipidemia, this theory of service connection must fail for the simple reason explained above that hyperlipidemia is not a service-connected disability.  38 C.F.R. § 3.310.

In terms of not affording the Veteran a VA examination is regard to this claimed disability, as noted in the VCAA discussion above, certain factors much be met prior to scheduling a VA examination.  These factors include an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There simply is no competent evidence of this disability in service or showing a nexus to service or a service connected disability and thus no duty to afford the Veteran a VA examination prior to deciding this issue.

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim for service connection for status post cholecystectomy (claimed as a gallbladder disability).  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

5.  Gastrointestinal Disability (Other Than Hiatal Hernia Disability)

The Veteran's service treatment records show that he was hospitalized for four and a half weeks in June 1947 for chronic diarrhea of unknown etiology and abdominal cramps.  He was diagnosed as having dysentery, acute, organism undetermined, moderate.  He was reevaluated in September 1947 due to continuing symptoms.  It was noted that there was a good possibility he had atopic enteritis or mucous colitis.  BA enema results in October 1947 were not consistent with mucous colitis.  

In February 1951, the Veteran was admitted to a medical facility with a five day history of acute onset of nausea, vomiting and diarrhea.  It was also noted that he had had epigastric distress after meals and that a complete gastrointestinal (GI) work up in 1947 was negative.  A GI series performed in February 1951 of the esophagus, stomach and duodenum was normal.  He was assessed as having acute gastroenteritis with duodenal ulcer suspected but not proven.  

Records in August 1938, January 1959 and May 1959 reflect the Veteran's report of crampy, epigastric pain as well as heartburn and epigastric distress off and on for several years following meals.  A GI series performed in August 1959 revealed duodenal irritability.  His retirement physical report in September 1974 notes that he had a moderate sliding hiatal hernia.  

The Veteran was diagnosed at a VA examination in February 1976 as having hiatal hernia and history of esophageal spasm.  His reported symptoms at a VA examination in September 2009 included dysphagia, heartburn, epigastric pain, arm pain, nausea, vomiting and digestive pain.  The examiner reported that there was no change in the Veteran's diagnosis of hiatal hernia with esophageal reflux and that the condition was active.  The Veteran stated that he was not seeking treatment for this condition. 

The Veteran's son asserted in written argument in October 2014 that contrary to the June 2014 SOC noting that the Veteran was not treated for gastroenteritis in service, he was treated for this in service.  The Board acknowledges as much as is evident in the facts above.  However, the Veteran's gastrointestinal symptoms have been linked to his already service connected hiatal hernia with esophageal reflux and epigastric pain.  There is simply no evidence in service or post service of a chronic gastrointestinal disability other than hiatal hernia with esophageal reflux and epigastric pain.  In this regard, the Veteran was diagnosed by a VA examiner in February 1976 as having hiatal hernia and history of esophageal spasm and by a VA examiner in September 2009 as having hiatal hernia with esophageal reflux.  These diagnoses were made based on an examination of the Veteran and in consideration of his medical history and reported symptoms of dysphagia, heartburn, epigastric pain, arm pain, nausea, vomiting and digestive pain.  He was not given any other gastrointestinal diagnoses by these examiners and he reported in September 2009 that he was not seeking treatment for his gastrointestinal condition.  

To the extent that the Veteran contends that he has a chronic gastrointestinal disability other than hiatal hernia with esophageal reflux and epigastric pain, the Board acknowledges that he is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in the instant case, the Board finds the question as to the diagnosis of the Veteran's current gastrointestinal symptoms a question that requires medical expertise to answer.  Thus, the Veteran's assertions that he has a claimed gastrointestinal disability, other than hiatal hernia with esophageal reflux and epigastric pain, due to service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim for service connection for a gastrointestinal disability other than hiatal hernia with esophageal reflux and gastrointestinal pain, claimed as gastroenteritis.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

6.  Allergic Broncho-Pulmonary Aspergillosis

The Veteran's service treatment records do not show treatment for broncho-pulmonary aspergillosis.  Postservice treatment records include an April 1992 allergy record containing a notation to rule out allergic bronchopulmonary aspergillosis.  Allergy test results dated the same show that aspergillosis fumigatus was negative.  In short, there is no evidence establishing a diagnosis of bronchopulmonary aspergillosis.  

The Board has considered the Veteran's November 2008 claim for allergic bronchopulmonary aspergillosis with an onset date of May 1992.  As a lay person, he is competent to testify to his respiratory symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  However, the negative test finding and lack of a diagnosis of bronchopulmonary aspergillosis by a health care professional in this case outweighs the more general and conclusory descriptions of the Veteran and his opinion that his subjective symptoms constitute a certain disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).

Thus, inasmuch as the essential elements of the claim for service connection for bronchopulmonary aspergillosis has not been established, i.e., (1) competent evidence of this disability, the weight of evidence is against the claim on this basis and the claim must be denied.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  It follows that no further discussion of the other essential elements of a service connection claim is necessary.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

C.  CUE 

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  If the record establishes such CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.105(a).  

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Board notes that an allegation of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, an appellant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran in this appeal has not met this burden as is explained with respect to the CUE issues below.

1.  May 1976 Rating Decision Denying Service Connection for Plantar Warts

The Veteran asserts in his October 2012 claim that there was CUE in the prior May 1976 denial of service connection plantar warts.  In this regard, he asserts that the RO erred in finding that plantar warts were not found despite "Post service medical records report continuity of symptomatology of plantar warts."  He did not provide any further detail regarding what post service medical records he is referring to.

The evidence on file in May 1976 consists of the Veteran's service treatment records showing that he had been treated for a plantar wart, right foot, in September 1969.  Medication was applied at that time and he was advised to return in one week.  He was seen again approximately one week later, in October 1969, at which time the wart was found to be reduced to a blister.  He was advised at that time to apply topical Bacitracin and "DSD" and return in two to three weeks.  At a follow-up appointment approximately three weeks later, in October 1969, there was no sign of the plantar wart.  There are no other service treatment records documenting this condition other than a Report of Medical History dated at the time of his service retirement examination in September 1974 noting that he had had plantar warts, resolved.  Also, he had a normal clinical evaluation of his feet at the September 1974 retirement examination.

As far as "Post service medical records", the only such records on file in May 1976 was a February 1976 VA examination report which did not diagnose plantar warts.  

In short, there is no indication that there were facts in the VA record at the time of the May 1976 RO rating decision that were somehow not in front of the RO or that the statutory and regulatory provisions extant at the time were incorrectly applied.

For the foregoing reasons, the Board finds there was no CUE in the May 1976 rating decision denying entitlement to service connection for plantar warts.  The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and this CUE motion must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313 ) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).

2.  May 1976 Rating Decision Denying Service Connection for Varicose Veins

In denying the Veteran's claim of entitlement to service connection for varicose veins in May 1976, the RO found that this disability was initially shown (postservice) on VA examination.  The Veteran asserts in his October 2012 allegation of CUE that the May 1976 VA examiner erred by not finding a chronic varicose vein disability in light of "In service physical examination reports diagnose varicose veins", and postservice evidence of the diagnosis, namely a February 1976 VA examination report.  However, the Veteran did not provide any additional detail regarding his assertion of inservice physical examination reports that diagnose varicose veins, and the Board's review of this evidence does not reveal any documentation of this disability.  Moreover, the September 1974 retirement examination report shows that the Veteran had a normal clinical evaluation of his lower extremities.   

The first notation of varicose veins is the February 1976 VA examination report diagnosing the Veteran as having varicose veins, legs, mild.  

In sum, there is no indication that there were facts in the VA record at the time of the May 1976 RO rating decision that were somehow not in front of the RO or that the statutory and regulator provisions extant at the time were incorrectly applied.

For the foregoing reasons, the Board finds there was no CUE in the May 1976 rating decision denying entitlement to service connection for varicose veins.  The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and this CUE motion must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313 ) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).

3.  May 1976 Rating Decision Assigning 10 Percent Rating for Asthma

In April 1975, VA received a claim from the Veteran seeking service connection for asthma.  A May 1976 rating decision granted service connection for asthma and assigned an initial 10 rating.  Evidence before the RO at the time of the May 1976 rating decision includes a February 1976 VA examination report which contains pulmonary function test findings, as well as examination findings, showing that the Veteran's lungs were clear to palpitations and auscultation.  It also reflects his report of initially developing asthma in the fall of 1963 and his denial of ever being hospitalized for the disability or of losing any time from work.  

The Veteran contends that pulmonary function testing (PFT) performed by VA in February 1976 warrants a higher rating under VA's Schedule for Rating Respiratory Disabilities.  More specifically, he asserts that the PFT finding in February 1976 of 68% for Forced Expiratory Volume in one second (FEV-1)/ the Forced Volume Capacity (FVC) warrants a scheduler 30 percent rating and that the RO erred in not assigning this rating.  

However, the scheduler criteria that the Veteran relies on to support a higher, 30 percent, rating were not extant at the time of the May 1976 rating decision.  Rather, these criteria did not come into effect until 1996.  In this regard, effective October 7, 1996, the regulations pertaining to evaluation of respiratory disorders were amended with the focus on clinical findings regarding FEV-1, FVC, and the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)).  See 61 Fed. Reg. 46727 - 46731 (1996) (currently codified at 38 C.F.R. §§ 4.96 - 4.97).  For bronchial asthma, see 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996), a 10 percent evaluation is assigned if the following criteria are met:  FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator theory. A 30 percent evaluation requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A note to Diagnostic Code 6602 indicates that in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).  Thus, as these criteria were not in effect at the time of the May 1976 rating decision, such could not have been applied at that time.  It follows that the assertion of CUE on the basis of failing to apply these criteria must fail.  


ORDER

A rating in excess of 10 percent for seborrheic dermatitis is denied.

A rating of 30 percent for hiatal hernia with esophageal reflux and epigastric pain is granted.

The issue of entitlement to service connection for bronchitis, being without legal merit, is dismissed.

Entitlement to service connection for chronic pneumonia, claimed as secondary to asthma and COPD, is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for status post cholecystectomy (also claimed as gallbladder disability), is denied.

Entitlement to service connection for a gastrointestinal disability other than hiatal hernia with esophageal reflux and epigastric pain is denied.

Entitlement to service connection for allergic broncho-pulmonary aspergillosis is denied.

As there was no CUE in a May 1976 rating decision denying entitlement to service connection for plantar warts, the CUE claim with respect to this decision is denied.

As there was no CUE in a May 1976 rating decision denying entitlement to service connection for varicose veins, the CUE claim with respect to this decision is denied.

As there was no CUE in a May 1976 rating decision assigning a 10 percent rating for asthma, the CUE claim with respect to this decision is denied.


REMAND

New and Material Evidence and CUE 

In October 2012, the Veteran filed an assertion of CUE with respect to a May 1976 rating decision that denied claims of entitlement to service connection for hay fever (allergic rhinitis), chronic sinusitis, degenerative spine disease, a right shoulder disability, and conjunctivitis.  The RO addressed the CUE in a September 2014 supplemental statement of the case (SSOC) which the Veteran responded to in writing in October 2014.  However, the RO's action in initially addressing the CUE in the SSOC is not in compliance with due process requirements.  That is, VA regulation provides that in no case will a SSOC be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case (SOC).  38 C.F.R. § 19.31.  Indeed, the Veteran's son indicated as much in correspondence in January 2015 when he said he had been informed by VA that these issues had not been "certified" and asked that they be "certified".  Accordingly, these issues are remanded back to the RO for appropriate adjudicatory action; namely, to issue the Veteran a rating decision in order to afford him proper notice and due process.  38 C.F.R. §§ 3.103(b)(1), 19.25.  

The issues of whether new and material evidence has been received to reopen claims of service connection for hay fever (allergic rhinitis), chronic sinusitis, degenerative spine disease, a right shoulder disability, conjunctivitis and presbyopia (loss of visual acuity), are found to be inextricably intertwined with the newly raised, but unperfected, issues of CUE in the May 1976 rating decision.  Accordingly such issues are deferred pending resolution of the CUE claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

Service Connection Claim for a Left Knee Disability

The Veteran reports that he suffered from chronic left knee pain for several years before retiring from active duty.  He attributes this problem to multiple parachute landings in service.  The RO denied this claim in September 2010 on the basis that there was no record of treatment for this condition in service.  However, his service treatment records show that he was treated for left knee discomfort in January 1964.  He returned later in January 1964 complaining of continuing left knee discomfort for two months.  Also, in April 1972, he was treated for a left knee abrasion following a fall a couple of days earlier.  This evidence, along with the veteran's assertions of continuing left knee symptomatology, satisfies the low threshold standard for affording him a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Increased Rating Claims for Hearing Loss Disability and Asthma with COPD

In written argument in January 2015, the Veteran requested that he be given a new audiological examination asserting that his hearing loss disability had worsened since his last VA examination in September 2009.  However, treatment records in the Veteran's virtual VA folder show that he recently underwent an audiological consult in April 2014 and that audiological testing was performed at that time.  Also at that time he was prescribed new hearing aids and was assessed as having moderate to severe/profound sensorineural hearing loss and poor word recognition score.  Unfortunately, the actual audiological test results from this consult are not on file.  Accordingly, an attempt must be made to obtain this pertinent evidence.  If and only if such evidence cannot be obtained and/or is insufficient for rating purposes under 38 C.F.R. § 4.85, then the Veteran should be afforded a new VA audiological examination in order to assess the current severity of his hearing loss disability.  38 U.S.C.A. § 5103A(d); see Snuffer v. Gober, 10 Vet. App. 400 (1997).

In written argument in December 2014, the Veteran said that he was seeking a 60 percent rating for his asthma with COPD.  He reported frequent respiratory attacks/episodes of moderate to severe intensity.  In light of these recently reported symptoms and his assertion that he did not receive notice of the last scheduled QTC examination in 2010, he should be afforded a new respiratory examination in order to assess the current severity of his service connected asthma with COPD.  38 U.S.C.A. § 5103A(d); see Snuffer v. Gober, 10 Vet. App. 400 (1997).

Increased Rating Claim for Coronary Artery Disease Status Post Coronary Artery Bypass Graft and TDIU 

In March 2015, the Board received additional evidence in support of the Veteran's claim for a higher rating for coronary artery disease status post coronary artery bypass graft, including an echocardiogram report dated in September 2014.  The Veteran included a written waiver of review of this additional evidence by the AOJ in the first instance.  See 38 C.F.R. § 20.1304(c).  However, this evidence also includes a February 2015 statement from the Veteran informing VA that his physician, Dr. Whitney, was preparing a letter regarding his MET (metabolic equivalent) level.  This evidence has not been received to date and is essential in evaluating the present severity of his CAD under pertinent rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Thus, this matter is deferred pending receipt of the evidence from Dr. Whitney.  If and only if the evidence cannot be obtained, the Veteran should be afforded a new VA examination in order to accurately assess the present severity of his CAD under pertinent rating criteria.  

Also, following certification of this appeal to the Board, the Veteran asserted, in November 2014, that he is entitled to a 100 percent rating for his "service connected coronary artery disease and other service connected medical conditions."  Pertinent law provides that a TDIU claim is considered reasonably raised in a claim for an increased rating when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected employability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 227 (2009).  Accordingly, this issue must be remanded for appropriate notice and adjudication.  
In light of the above, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate, by issuance of a Rating Decision or Simplified Notification Letter, the matter of whether there was CUE in the May 1976 rating decision that denied claims of entitlement to service connection for hay fever (allergic rhinitis), sinusitis, degenerative spine disease, a right shoulder disability, and conjunctivitis.  Afford the Veteran proper notice and due process with respect to these issues.

2.  Pursuant to 38 C.F.R. § 3.159, request the letter from Dr. Whitney regarding the Veteran's current MET level.  If and only if this evidence cannot be obtained and after documenting any unsuccessful attempts to obtain the evidence, afford the Veteran a VA cardiovascular examination in order to assess the current level of severity of his service-connected cardiovascular disability in accordance with pertinent rating criteria.

3.  Request the audiological test results from VA audiological testing performed in April 2014.  If this evidence cannot be obtained and/or is insufficient for rating purposes under 38 C.F.R. § 4.85, and after documenting any unsuccessful attempts to obtain the evidence, afford the Veteran a VA audiological examination in order to assess the current level of severity of his service-connected hearing loss disability in accordance with pertinent rating criteria.   

4.  Afford the Veteran an orthopedic examination in order to determine the nature and etiology of his claimed chronic left knee disability.  The Veteran's VBMS and Virtual VA folders should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran has a left knee disorder that was incurred during active service.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.

5.  Afford the Veteran a respiratory examination in order to assess the current severity of his service connected asthma with COPD in accordance with pertinent rating criteria, to include pulmonary function testing.  The Veteran's VBMS and Virtual VA folders should be reviewed by the examiner in conjunction with the examination.  

6.  The RO must ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU.  If deemed necessary, the RO should obtain a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.

7.  After the above development has been completed, re-adjudicate the Veteran's claims on appeal.  If any remain denied, issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


